DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-33 are pending and currently under consideration for patentability.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral 112 of Figure 1;  Reference numeral 297 of Figure 19; Reference numerals 348 and 326a of Figure 23B; and Reference numeral 360 of Figures 24A and 24B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
The term "approximately" is utilized on multiple occasions in claims 1, 2, 4, 23 and 25, wherein the term “approximately” is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If there is criticality to the ranges, and the range includes a relative degree of error, one having ordinary skill in the art should be provided with a definition of this degree of error in order to not hinder functionality.  For the purpose of examination, the term will be given its broadest reasonable interpretation, adding a reasonable degree of error to the values following the relative term.
Regarding claim 1, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Accordingly, for the purpose of examination, the limitations following the phrase, namely: “...such that when the source of ambient air has a temperature of approximately 68°F and an ambient relative humidity which is substantially equal to or less than 30%, the voltage across the first electrode and the second electrode increases less than 25% after 15 days of electrochemically producing oxygen on the second electrode as the result of the application of the substantially constant flow of electrical current” will be treated as a conditional limitation where, when the source of ambient air does not have a temperature of approximately 68°F and does not have an ambient relative humidity which is substantially equal to or 
Claims 3, 5-22, 24 and 26-33 are rejected for depending upon rejected base claims.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

6.	Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 9,770,369.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-24 contain the additional limitation of: a vacuum port for providing a vacuum for wound care; and a mechanical pump which comprises a pump intake fluidly connected to the vacuum port, and a motor for driving the mechanical pump such that the motor drives the mechanical pump to evacuate a gaseous mixture at a temperature ranging from approximately 60°F to approximately 100°F and a pressure ranging from approximately 560 mmHg absolute to approximately 760 mmHg absolute at a volumetric flow rate ranging from approximately l cc/min to approximately 2,500 cc/min while maintaining a vacuum at the pump intake, the vacuum ranging from approximately 100 mmHg to approximately 500 mmHg, and is thus more specific, in effect making the invention of patented claims 1-24 a "species" of the "generic" invention of instant claims 1-33. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US Patent No. 10,245,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-24 contain the additional limitation of: wherein the at least one passage has a radius that is equal to or greater than 0.159 mm, and is thus more specific, in effect making the invention of patented claims 1-33 a "species" of the "generic" invention of instant claims 1-33. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Scherson et al. (US PGPUB 2009/0149821).

8.	With regard to claim 1, Scherson discloses a wound care device (Figs. 1-4; abstract) comprising: an oxygen port (cannula, 82) for supplying oxygen gas for wound care ([0034]); an oxygen concentrating device (sealed box, 74) fluidly connected to the oxygen port (82), the oxygen concentrating device including: a first membrane electrode assembly (MEA) (first cell, 70) for the production of oxygen gas from air ([0034]), which comprises: a first electrode (porous cathode, 10; best seen in Fig. 1) fluidly connected to a source of ambient air (via vent 20); a cover (housing, 18; best seen in Fig. 1) disposed between the first electrode (10) and the source of ambient air (external environment; [0018]), the cover (18) including at least one passage (20) which fluidly connects the first electrode (10) to the source of ambient air (external environment) such that the cover (18) is capable of restricting moisture loss from the first electrode (10), a second electrode (porous anode, 16) spaced from the first electrode (10), the second electrode (16) being fluidly connected to a first basin (within 74; similar to first chamber, 116 of Fig. 2) such that the first basin (within 74) is fluidly connected to the oxygen port (82), and a first ion conducting membrane (14; best seen in Fig. 1) positioned between the first (10) and second (16) electrodes, which comprises: a first means of electrical conduction (barrier, 24) connected to the first electrode (10; [0021]; [0023]; [0024]; [0029]), and a second means of electrical conduction (24) connected to the second electrode (16; [0021]; [0023]; [0024]; [0029]), such that the application of a substantially constant flow of electrical current through the first means of electrical conduction and the second means of electrical conduction electrochemically produces oxygen on the second electrode (16) from ambient air adjacent the first electrode (10; [0024]; [0026]; [0029]), and such that when the source of ambient air has a temperature of approximately 68°F and an ambient relative humidity which is substantially equal to or less than 30%, the voltage across the first electrode (10) and the second electrode (16) is fully capable of increasing less than 25% after 15 days of electrochemically producing oxygen on the second electrode 
	While conductive wire is well known in the art as a for transferring flow of electrical current, and Scherson discloses that the power supply associated with the cell (70; Fig. 4) is capable of operating in either a constant current or a constant voltage mode ([0029]), while also contemplating numerous different possible power sources ([0021]; [0023]; [0024]; [0029]), Scherson fails to explicitly disclose a first and second conductive wire connected to the first and second electrode respectively.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first membrane electrode assembly disclosed by Scherson to include a first and second conductive wire connected to the first and second electrode respectively, in order to properly transferring flow of electrical current, while operating in either a constant current or a constant voltage mode, as suggested by Scherson in paragraphs [0024] and [0029].  Further, one having ordinary skill in the art would be motivated to include conductive wire in order to utilize electrical current conducting means that are well-known and widely used in the art.

9.	With regard to claims 22-25, while Scherson discloses at least one passage (20) in the cover (18) fluidly connect the first electrode (10) to the source of ambient air ([0018]; Fig. 1), and four through holes (32) in the bottom of the cover (18) fluidly connecting the first electrode to the wound (28), where it is contemplated that instead of the four holes (32), the housing may be formed of a permeable material ([0019]), Scherson fails to explicitly disclose that the at least one passage is a plurality of passages which fluidly connect the first electrode to the source of ambient air; that the plurality of passages each have a cross-sectional area of approximately 0.01 cm2; and four passages fluidly connect the first electrode to the source of ambient air.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the number of passages in the cover disclosed by Scherson, since it has been held that mere duplication of the essential working parts of a device involves only St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, one having ordinary skill in the art would be motivated to experiment with different numbers of passages in order to tailor the influx of atmosphere and oxygen generation to its specific purpose, as suggested by Scherson in paragraph [0018].
	Additionally, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-sectional area of the passages in the cover disclosed by Scherson, to be approximately 0.01 cm2, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).  In the instant case, one having ordinary skill in the art would select a passage cross-sectional area sufficient to allow the desired influx of atmosphere for oxygen generation, as suggested by Scherson in paragraph [0018].

10.	With regard to claim 26, Scherson discloses an apparatus (abstract; Figs. 1-4) for treating a wound comprising: a wound care device of claim 1 (see rejection above), and a dressing (wound dressing patch forming occlusive seal, 80; Fig. 4; [0003]; [0010]; [0031]) for administering treatment to a wound (78; [0034]), the dressing (80) comprising an oxygen delivery zone (at 78, closest to 82) fluidly connected to the oxygen port (82; [0034]).

Allowable Subject Matter
11.	Claims 2-21 and 27-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Further, a Terminal Disclaimer is required for overcoming the Double Patenting rejections herein.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Scherson et al. (US PGPUB 2009/0149821) and Wells et al. (US PGPUB 2009/0112170).
Scherson, while disclosing a majority of the claimed invention, as seen by the rejection to claim 1 above, fails to disclose or reasonably suggest alone or in combination, a vacuum port for providing a vacuum for wound care; and a mechanical pump which comprises a pump intake fluidly connected to the vacuum port, and a motor for driving the mechanical pump such that the motor drives the mechanical pump to evacuate a gaseous mixture at a temperature ranging from approximately 60°F to approximately 100°F and a pressure ranging from approximately 560 mmHg absolute to approximately 760 mmHg absolute at a volumetric flow rate ranging from approximately l cc/min to approximately 2,500 cc/min while maintaining a vacuum at the pump intake, the vacuum ranging from approximately 100 mmHg to approximately 500 mmHg.
Wells while disclosing an apparatus for controlling tissue oxygenation for wound healing and promoting tissue viability, wherein the apparatus includes a membrane electrode assembly which includes a cover disposed between a first electrode and a source of ambient air, the cover including at least one passage which fluidly connects the first electrode to the source of ambient air such that the cover restricts moisture loss from the first electrode, fails to disclose or reasonably suggest alone or in combination, a vacuum port for providing a vacuum for wound care; and a mechanical pump which comprises a pump intake fluidly connected to the vacuum port, and a motor for driving the mechanical pump such that the motor drives the mechanical pump to evacuate a gaseous mixture at a temperature ranging from approximately 60°F to approximately 100°F and a pressure ranging from approximately 560 mmHg absolute to approximately 760 mmHg absolute at a volumetric flow rate ranging from approximately l cc/min to approximately 2,500 cc/min while maintaining a vacuum at the pump intake, the vacuum ranging from approximately 100 mmHg to approximately 500 mmHg.
This limitation not disclosed or rendered obvious by Scherson and Wells imparts a unique function of the claimed device, namely the mechanical pump and associated parameters provide the .  

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Maget (US 5,788,682) discloses an apparatus for controlling oxygen concentration in a wound.
Cali et al. (US PGPUB 2010/0217177) discloses an oxygen-producing bandage.
Sarangapani (US PGPUB 2006/0287632) discloses an oxygen producing device for wound care.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781